 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 7
        JOHN KIM,
 8
                              Plaintiff,
 9                                                     C18-31 TSZ
             v.
10                                                     MINUTE ORDER
        SANOFI PASTEUR INC.,
11
                              Defendant.
12
          The following Minute Order is made by direction of the Court, the Honorable
13
     Thomas S. Zilly, United States District Judge:
14          (1)    On September 10, 2018, plaintiff voluntarily dismissed his claim under the
     Americans with Disabilities Act, opting to proceed forward on solely a state law claim.
15   See Notice (docket no. 22). The Complaint pleads that plaintiff is a Canadian citizen and
     that defendant is a corporation headquartered in Pennsylvania, Compl. at ¶¶ 2.1 & 2.2
16   (docket no. 1), and the Answer indicates that defendant is incorporated in Delaware,
     Answer at ¶ 2.2 (docket no. 8). No pleading, however, sets forth the requisite amount in
17   controversy, and diversity jurisdiction with respect to plaintiff’s claim under the
     Washington Law Against Discrimination (“WLAD”) has not been adequately alleged.
18   See 28 U.S.C. § 1332(a). The Court concludes however, that it nevertheless has subject
     matter jurisdiction, pursuant to 28 U.S.C. § 1367(a), with regard to plaintiff’s WLAD
19   claim.
20        (2)    Defendant’s motion for sanctions, docket no. 18, is DEFERRED and
   RENOTED to October 26, 2018. On or before October 26, 2018, defendant’s counsel
21 shall provide to the Court a courtesy copy of the complete transcript of plaintiff’s
   deposition, double-sided, three-holed punched, and bound in a three-ring notebook.
22

23

     MINUTE ORDER - 1
 1        (3)     Oral argument concerning defendant’s motion for sanctions, docket no. 18,
   and plaintiff’s motion to compel production of unredacted documents, docket no. 30, is
 2 SET for November 15, 2018, at 10:00 a.m.

 3       (4)  The parties’ amended stipulated motion for extension, docket no. 29, is
     GRANTED as follows.
 4
           JURY TRIAL DATE (5 days)                              September 9, 2019
 5
           Discovery motions filing deadline                     March 14, 2019
 6

 7         Discovery completion deadline                         April 19, 2019

 8         Dispositive motions filing deadline                   May 16, 2019

 9         Deadline for filing motions related to expert
                                                                 May 23, 2019
           testimony (e.g., Daubert motions)
10         Motions in limine filing deadline                     August 8, 2019
11
           Agreed pretrial order due                             August 16, 2019
12         Trial briefs, proposed voir dire questions, and
                                                                 August 16, 2019
           jury instructions due
13
                                                                 August 30, 2019
           Pretrial conference
                                                                 at 1:30 p.m.
14
   All other terms and conditions, and all dates and deadlines not inconsistent herewith,
15 contained in the Minute Order Setting Trial Date and Related Dates, docket no. 15, shall
   remain in full force and effect.
16
          (5)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 15th day of October, 2018.

19
                                                     William M. McCool
20                                                   Clerk

21                                                   s/Karen Dews
                                                     Deputy Clerk
22

23

     MINUTE ORDER - 2
